 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT
 9
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                     SAN FRANCISCO DIVISION
11
      JAMES PORATH, individually and on              Case No. 3:18-cv-03091-WHA
12    behalf of all others similarly situated,
                                                     SUPPLEMENTAL DECLARATION OF
13
                            Plaintiff,               TODD LOGAN IN RESPONSE TO THE
14                                                   COURT’S ORDER AT DKT. 63
             v.
15
      LOGITECH, INC.,
16

17                          Defendant.

18
19

20

21

22

23

24

25

26

27

28

     SUPP. DECLARATION OF TODD LOGAN             i               CASE NO. 3:18-CV-03091-WHA
 1   Pursuant to 28 U.S.C. § 1746, I hereby declare and state as follows:

 2           1.        I am an attorney admitted to practice before this Court. I submit this declaration

 3   pursuant to the Court’s Order at Dkt. 63. This declaration is based upon my personal knowledge

 4   unless otherwise indicated. If called upon to testify as to the matters stated herein, I could and

 5   would competently do so.

 6           2.        I am a fourth-year associate at Edelson PC, which has been retained to represent

 7   Plaintiff James Porath in this action. Along with Rafey S. Balabanian, Edelson PC’s Managing

 8   Partner and General Counsel, I am one of Mr. Porath’s two counsel of record. As an attorney with
 9   fewer than six years of experience and keeping in mind the Court’s standing order, I have taken a
10   leading role in litigating this case.
11           3.        I have conferred extensively with Plaintiff and obtained his consent to make this
12   filing, notwithstanding that it waives certain protected communications. Plaintiff has agreed to
13   waive these communications only to the exact extent necessitated by this filing and its supporting
14   exhibits.
15           4.        Though I believe my contemporaneously-filed other declaration may fulfill my
16   obligations pursuant to the Court’s Order at Dkt. 63, because I read the Order as potentially
17   requiring two separate declarations from me, this declaration responds directly to the subject I was
18   ordered to respond to pursuant to the Court’s Order at Dkt. 63, at page 2 (line 28) through page
19   three (line 2).

20           5.        The following paragraph provides my direct response to the Court’s inquiry. In

21   addition to providing my sworn response, I then provide further information for the Court’s

22   consideration, including the authentication of documentary evidence substantiating my response

23   and supporting an overriding point: I have at all times been forthright with the Court, have not

24   withheld information, and—against the backdrop of a deeply regrettable error in due diligence—

25   have acted ethically and with honesty before this Court with regard to this situation.

26           6.        The full extent to which the pendency of Defendant’s emergency motion to the

27   Ninth Circuit for a further stay pending a petition for a writ of certiorari was relevant to my

28
     DECLARATION OF TODD LOGAN                           1                CASE NO. 3:18-CV-03091-WHA
 1   thought process or decisions regarding disclosure of Mr. Porath’s criminal history, both in Dkt. 57

 2   and in Dkt. 61, was: zero. So as to avoid any ambiguity, neither the pendency nor the denial of

 3   Defendant’s stay motion had any bearing whatsoever on my thinking or decisions related to the

 4   disclosure of Mr. Porath’s criminal history—whether timing-related, substance-related, or

 5   otherwise—in either the class certification motion or the Response filed at Dkt. 61. In other words,

 6   Defendant’s stay motion was, at all times, completely irrelevant.

 7                              *                       *                       *

 8             7.   Being regarded as an ethical attorney before this Court is enormously important to
 9   me. I have made my home in San Francisco, and I plan to practice in this District, likely frequently
10   before this Court, for the rest of my career. Consequently, in addition to simply providing my
11   sworn response to the Court’s inquiry, below I provide further information for the Court’s
12   consideration, including the authentication of documentary evidence, substantiating my responses
13   and supporting the notion that I have at all times acted with the utmost integrity, honesty, and
14   ethics.
15             8.   I first learned of Defendant’s intention to seek a further stay pending a petition for a
16   writ of certiorari just after 4:55 p.m. on September 24, 2019, when I received a call from
17   Defendant’s counsel. Exhibit 1 is a true and accurate copy of a call log showing that call. Twenty
18   minutes later, I emailed Defendant’s counsel confirming my understanding of the call and
19   requesting that Defendant’s counsel provide a copy of the motion for our review such that we

20   could provide our position (Defendant’s counsel did not provide a copy of the motion). Exhibit 2

21   is a true and accurate copy of that email and Defendant’s counsel’s response. As this email

22   exchange shows, while I had understood on the phone that Defendant was pursuing en banc

23   review, Defendant apparently had chosen to proceed directly to a writ of certiorari.

24             9.   I thought Defendant’s motion was absurd and futile. Internal emails I sent to other

25   attorneys at Edelson PC indicate my belief. Two minutes after Defendant’s counsel’s email stating

26   Defendant’s intent to pursue a further stay pending a petition for a writ of certiorari, at 5:50 p.m., I

27   forwarded Defendant’s email to other attorneys at my firm and commented simply “lol.” Exhibit

28
     DECLARATION OF TODD LOGAN                         2                 CASE NO. 3:18-CV-03091-WHA
 1   3 is a true and accurate copy of that email. I would much prefer not to have to publicly file an

 2   internal firm e-mail like this, particularly where I make such a flippant remark. But it is,

 3   regrettably, the best evidence I have that I did not give any credence to Defendant’s motion. And I

 4   note that while this internal email—and others I describe below—are perhaps not a model of

 5   professionalism, they did candidly reflect my real-time opinions regarding these issues.

 6          10.     Later in the evening, at 10:25 p.m., I retrieved Defendants’ motion from PACER,

 7   and forwarded the motion to other attorneys at my firm and wrote “Up next … the World

 8   Court!”—a joke meant to indicate my opinion that Defendant’s motion was absurd and futile.
 9   Exhibit 4 is a true and accurate copy of that email.
10          11.     As I worked to finalize Plaintiff’s Motion for Class Certification and supporting

11   documents on September 25, 2019, I had a lot on my plate, and Defendant’s Ninth Circuit stay

12   motion was not even remotely close to being on my radar.

13          12.     As established more fully in my other contemporaneously-filed declaration, I first

14   learned of Mr. Porath’s criminal history on September 25, 2019, at 6:07 p.m.

15          13.     Just over an hour later, I spoke by phone with Mr. Balabanian, and we discussed

16   that given what we had learned, it was imperative to allow Defendant to promptly depose Mr.

17   Porath. Exhibit 5 is a true and accurate copy of a call log of that phone call. Exhibit 6 is a true

18   and accurate copy of a text message I sent to Mr. Balabanian at 9:11 p.m., proposing that we offer
19   Mr. Porath’s deposition for either of the following Tuesdays, and Exhibit 7 is a true and accurate

20   copy of an email I sent to Defendant the following morning, following through with that plan.

21          14.     In conjunction with further context I am about to provide, the above is evidence

22   that I was not avoiding disclosure of Mr. Porath’s criminal record based on any hope that the

23   Ninth Circuit might enter a further stay. To provide the Court that context: on September 20, 2019

24   (i.e., 8 days after the Court set the class certification deadline for September 26), and without

25   meeting and conferring pursuant to Civil Local Rule 30-1, Defendant noticed Mr. Porath’s

26   deposition and unilaterally set the date for October 1, 2019—the Tuesday after Plaintiff’s class

27   certification deadline. Believing the notice unilaterally setting the deposition date was an

28
     DECLARATION OF TODD LOGAN                         3                 CASE NO. 3:18-CV-03091-WHA
 1   improper, I had previously exchanged several relatively contentious emails with Defendant’s

 2   counsel regarding their intent to depose Mr. Porath on October 1, 2019, and had not yet offered

 3   Defendant any alternative dates for Mr. Porath’s deposition. Exhibit 8, which is a true and

 4   accurate copy of an email I sent to Defendant at 6:05 p.m. on September 24, 2019, is one such

 5   email. Upon learning of Mr. Porath’s criminal history on the evening of September 25, 2019,

 6   however, Mr. Balabanian and I recognized there was no choice but to promptly offer Mr. Porath’s

 7   deposition, as any other approach could risk the appearance that we had been hiding or were

 8   attempting to hide something (e.g., Mr. Porath’s criminal history).
 9             15.   To summarize my point with the preceding paragraph: I respectfully contend that
10   an attorney hoping to hide his client’s criminal history, potentially through the possibility of the
11   Ninth Circuit entering a further stay, would not have reacted to the discovery of Mr. Porath’s
12   criminal history by immediately offering opposing counsel the opportunity to promptly depose
13   Mr. Porath (particularly when opposing counsel had not properly noticed Mr. Porath’s deposition).
14             16.   When Mr. Balabanian authorized the filing of the final draft of Plaintiff’s Motion
15   for Class Certification on the morning of September 26, 2019, he noted that it was “[t]oo bad we
16   have to deal with what we’re dealing with.” Exhibit 9 is a true and accurate copy of that email. In
17   conjunction with all the other evidence provided in this declaration and my contemporaneously-

18   filed other declaration, Mr. Balabanian’s comment is evidence that we had already decided that we
19   would be further supplementing the record regarding Mr. Porath’s criminal history, after further

20   research into the issue. Consequently, this is likewise evidence that we were not waiting for the

21   Ninth Circuit to adjudicate Defendant’s emergency motion before deciding to supplement the

22   record.

23             17.   On Friday, September 27, 2019, at 9:51 a.m., I learned that Defendant’s emergency

24   motion had been denied when another associate at Edelson PC, who focuses on appellate matters,

25   forwarded to me the Ninth Circuit’s Order. Exhibit 10 is a true and accurate copy of that email.

26   The development was completely irrelevant to my thinking about the issue of disclosure of Mr.

27   Porath’s criminal record. I did not reply to that email, forward it to anyone else, or otherwise

28
     DECLARATION OF TODD LOGAN                         4                 CASE NO. 3:18-CV-03091-WHA
 1   contemplate the import of the Order. Truth be told, that day, I was focused exclusively on the

 2   PG&E Bankruptcy proceedings, as I was attending and participating in an in-person, all-day

 3   meeting of the Official Committee of Tort Claimants in the PG&E bankruptcy proceedings. (Mr.

 4   Balabanian and I represent a victim of the 2018 Camp Fire who sits on the eleven-member

 5   Committee. We also represent hundreds of other victims of the 2018 Camp Fire.)

 6          18.     From the evening of September 27 through the afternoon of September 29, I was

 7   out of town attending the wedding of two friends (and did not work).

 8          19.     As established more fully in my contemporaneously-filed other declaration, I spent
 9   the bulk of the September 30 and October 1 drafting the Response ultimately filed at Dkt. 61.
10          20.     At 6:52 p.m. on October 1, 2019, Defendant’s counsel emailed me to apprise me
11   that Defendant had, apparently earlier that day, filed an Application directly to the United States
12   Supreme Court seeking a further stay of these proceedings. Exhibit 11 is a true and accurate copy
13   of that email (including my forwarded response to it). Just as with Defendant’s emergency motion

14   to the Ninth Circuit for a further stay pending a petition for a writ of certiorari, I thought

15   Defendant’s application directly to the United States Supreme Court was absurd and futile, as

16   evidenced by Exhibit 11, which shows me forwarding Defendant’s email to other attorneys at my

17   firm, and commenting “lol (again).” I note—again—that while this internal emails is perhaps not a

18   model of professionalism, it was sent only to Edelson PC attorneys, and candidly reflects my real-
19   time opinions regarding these issues.

20          21.     Though I thought Defendant’s application to the Supreme Court was just as futile

21   as Defendant’s emergency stay motion to the Ninth Circuit, the fact that we filed Dkt. 61 the

22   following day (Wednesday, October 2, 2019), rather than waiting to see if Defendant’s application

23   might be granted, is at least some evidence that a hope for a further stay—whether from the Ninth

24   Circuit or the Supreme Court—played no part in the timing of our disclosures regarding Mr.

25   Porath’s criminal history.

26          22.     On October 3, 2019, at 4:49 p.m.— eight minutes before the Court’s Order at Dkt.

27   63 was entered at 4:57 pm.—Jay Edelson sent an “all firm” email newsletter update to every

28
     DECLARATION OF TODD LOGAN                          5                 CASE NO. 3:18-CV-03091-WHA
 1   declaration more quickly than I did. In the future, I will ensure that I am familiar with any client’s

 2   criminal history well before putting him or her forward as a potential class representative, and I

 3   will likewise be more diligent in ensuring that clients have ample lead-time to review declarations.

 4   I apologize to the Court for my failings in this regard.

 5          25.     I declare under penalty of perjury that the foregoing is true and correct.

 6

 7   Executed on October 10, 2019, at San Francisco, California.

 8                                                     /s/ Todd Logan
 9                                                     Todd Logan

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     DECLARATION OF TODD LOGAN                         7                 CASE NO. 3:18-CV-03091-WHA
